Citation Nr: 1231731	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for residuals of a stroke. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B. 

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

In accordance with 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1950 to December 1953 and from September 1954 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In August 2010, the Board remanded the claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In support of his claims, the Veteran stated that he was treated at the Moncrief Army Hospital in the 1980s.  In the remand in August 2010, the Board stated that it was unclear whether records from 1996 to 1997 were all the records from Moncrief Army Hospital.  The Board then directed that there be another request for in-patient records from the 1980s.

In September 2010, a representative from the Moncrief Army Hospital indicated that the Veteran's records had been retired to the National Personnel Records Center (NPRC). 



In September 2010, VA contacted the NPRC and requested all records of treatment from January 1, 1989, to December 31, 1989.  In September 2010, the NPRC responded that a search of Moncrief Army Hospital records for the year 1989 was conducted, but no such records were located.  In November 2010, VA informed the Veteran that it had been unable to obtain his records from Moncrief Army Community Hospital for the period from "1980" to 1989.  There was no further request to obtain records from 1980 to 1988.

A remand by the Board confers on a Veteran, as a matter of law, the right to compliance with the remand order, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also, VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the records sought do not exist or that further efforts to obtain the records would be futile.  

Also, in May 2000, the Veteran's private physician indicated that he had followed the Veteran several years and that the Veteran had a history of chronic mechanical back pain for over 20 years.  In July 2008, the Veteran authorized VA to obtain private medical records, but there are no records prior 2000.  As there is reference to records before 2000, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC the Veteran's in-patient records from Moncrief Army Community Hospital for the period from 1980 to 1988.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 



2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records from Dr. Parrott before to 2000. 

3.  After the development has been completed, adjudicate the claims for service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



